                             UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS
_______________________________________________
                                                        )
DARNELL E. WILLIAMS and YESSENIA M.                     )
TAVERAS,                                                )
                                                        )
                      Plaintiffs,                       )
                                                        )
v.                                                      ) Civil Action No. 16-11949-LTS
                                                        )
ELISABETH DEVOS, in her official capacity as            )
Secretary of the United States Department of Education, )
                                                        )
                      Defendant.                        )
_______________________________________________ )

                              DEFENDANT’S STATUS REPORT

       Pursuant to the Court’s Order dated October 24, 2018 (Document No. 100), Defendant,

Elisabeth DeVos (“Defendant”), the Secretary of the U.S. Department of Education

(“Education”), by and through her attorney, Andrew E. Lelling, United States Attorney for the

District of Massachusetts, reports as follows:

       1.      Removal from TOP certification. Plaintiffs’ student loan debts, which are at

issue in this litigation, have been placed in stopped collection status and are not certified for the

Treasury Offset program (“TOP”).

       2.      Letter to Darnell Williams. On December 12, 2018, Education sent a letter to

Plaintiff Darnell Williams, with a copy to Attorney General Maura Healy, regarding his

borrower defense application. A copy of that letter, with its enclosure, is attached hereto at

Exhibit A.

       3.      Letter to Yesenia Taveras. On December 12, 2018, Education sent a letter to

Plaintiff Yesenia Taveras, with a copy to Attorney General Maura Healy, regarding her borrower

defense application. A copy of that letter is attached hereto at Exhibit B.



                                                  1
          4.   Revised Notice of Proposed Offset. Effective November 26, 2018, Education

revised its TOP Notice to specifically include a reference to borrower defenses. The Notice now

states:

                The Department will not report the default status of your debt to credit reporting
                agencies or collect the debt by Treasury offset to the extent that:
                …
                You have a defense to repayment of the debt (also known as a borrower defense)
                because the school you attended engaged in acts or omissions that would give rise
                to a cause of action against the school under applicable State law and the cause of
                action directly relates to the loan or to the school’s provision of educational
                services for which the loan was provided.

                [See the enclosed Request for Review form for additional information on
                objections you may raise.]

A copy of the revised notice is attached hereto at Exhibit C.

          5.   Revised TOP Request For A Hearing. Effective November 26, 2018, Education

revised its TOP Request For A Hearing to specifically include a reference to borrower defenses.

A copy of the revised notice is attached hereto as Exhibit D.

          6.   Revised TOP Referral Procedures. Effective December 10, 2018, each account

referred to TOP is checked weekly to verify whether a borrower defense application has been

filed. If such application has been filed, the account will be removed from TOP and put into

forbearance or stopped collection status.

                                                     Respectfully submitted,

                                                     ANDREW E. LELLING
                                                     United States Attorney

                                             By:     /s/ Jessica P. Driscoll
                                                     Jessica P. Driscoll, BBO No. 655394
                                                     Assistant United States Attorney
                                                     United States Attorney’s Office
                                                     John Joseph Moakley U.S. Courthouse
                                                     1 Courthouse Way, Suite 9200
                                                     Boston, MA 02210
                                                     (617) 748-3398
Dated: December 20, 2018                             Jessica.Driscoll@usdoj.gov

                                                 2
                                 CERTIFICATE OF SERVICE

        I, Jessica P. Driscoll, Assistant United States Attorney, hereby certify that this document
filed through the ECF system will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing (NEF) and paper copies will be sent to those
indicated as non-registered participants by First Class Mail.

                                                      /s/ Jessica P. Driscoll
                                                      Jessica P. Driscoll
Dated: December 20, 2018                              Assistant United States Attorney




                                                 3
